PER CURIAM.
Upon de novo review of the district court judgment in light of the parties’ arguments and the record on appeal, we affirm the summary judgment substantially for the reasons set forth in the magistrate judge’s report of December 20, 2001 and the district judge’s order of February 7, 2002. Appellant’s additional assignments of error relating to the in camera inspection of the tape recording and proof of its authenticity, and the court’s interpretation of appellant’s pleading, are merit-less.
Appellant’s letter motion requesting a copy of the tape recording is dismissed as moot.

Affirmed.